Citation Nr: 1146792	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  05-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel

INTRODUCTION

The Veteran served on active duty from June 1960 to June 1963.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in New York, New York (RO).

In March 2007, the Board issued a decision which denied the claim on appeal.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims.  Based on a March 2008 Joint Motion for Remand, the Court remanded this appeal in March 2008 for development in compliance with the Joint Motion.  This case was then remanded by the Board in September 2008 for additional development.  In August 2009, the Board issued a decision which again denied the claim on appeal.  The Veteran appealed that decision to the Court.  In an April 2011 Memorandum Decision, the Court vacated the Board's decision and remanded the matter to the Board for readjudication.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  


REMAND

In an April 2011 memorandum decision, the Court vacated the August 2009 Board decision and remanded the claim on appeal for readjudication.  The basis for this Order was, in part, that VA had failed to take certain heightened measures to assist the Veteran, because the Veteran's service medical records are presumed to have been lost or destroyed.  Specifically, the Veteran was not informed that he could submit statements of witnesses to the claimed event that caused his injury or of those who were then aware of the injury.  In addition, VA did not make any attempts to obtain morning reports for the Veteran's assigned unit for the period from "late 1961" to "early 1962."  Accordingly, the claim must be remanded so that these actions can be undertaken.

In addition, in September 2011 the Veteran submitted evidence to the Board which includes a statement and photographs from a fellow service member.  Those records have not been previously considered by the RO in conjunction with the current appeal.  38 C.F.R. §§ 19.37, 20.1304 (2011).  In a March 2011 letter, the Veteran specifically declined to waive RO jurisdiction of these records.

Accordingly, the case is REMANDED for the following actions:

1. Notify the Veteran of the evidence necessary to substantiate his claim, including that he can submit statements of witnesses to the claimed event that caused his injury or of those who were then aware of the injury.

2. Contact the United States Army Personnel Center, or any other appropriate service department office, and obtain copies of the morning reports for the Veteran's assigned unit from October 1961 through March 1962.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered in the record if it is determined that the above records or information do not exist or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(c), and give him an opportunity to respond.

3. Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

